Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143996                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 143996
                                                                   COA: 296932
                                                                   Calhoun CC: 2009-001269-FH
  MARQUIS DEANGELO NELSON,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 19, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals with
  respect to guidelines scoring of Offense Variable 1, MCL 777.31, and Offense Variable
  13, MCL 777.43, for the reasons stated in the Court of Appeals dissenting opinion, and
  we REMAND this case to the Calhoun Circuit Court for resentencing. The circuit court
  shall apply the preponderance of the evidence standard to its scoring decisions, and any
  review by the Court of Appeals shall be for clear error. People v Osantowski, 481 Mich
  103 (2008). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2012                      _________________________________________
           y0314                                                              Clerk